COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jonithan Quinn v. The State of Texas

Appellate case number:    01-12-00432-CR

Trial court case number: 1264043

Trial court:              208th District Court of Harris County

       Appellant, Jonithan Quinn, appeals from the trial court’s judgment signed April 30, 2012.
The clerk’s record was filed in this case on June 26, 2012. The reporter’s record was filed in this
case on October 12, 2012. On December 14, 2012, appellant’s appointed counsel filed a motion
to withdraw and an Anders brief. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
Appellant’s Anders response was due January 14, 2013.
        On November 6, 2013, appellant, through different counsel, filed a motion for extension
of time to file his Anders response. The Court granted appellant’s motion and extended the
deadline for appellant to file his Anders response to November 26, 2013. Appellant did not file
an Anders response. Instead, appellant filed a motion to substitute his new retained counsel for
his previously appointed counsel. The Court granted appellant’s motion and ordered the Clerk of
the Court to substitute Troy J. Wilson for Craig Bundick as appellant’s counsel of record.
       Because appellant has now retained counsel, the Anders procedures are no longer
applicable. See Whaley v. State, No. 14-04-00835-CR, 2005 WL 171428, at *1 (Tex. App.—
Houston [14th Dist.] Jan. 27, 2005, no pet.) (“The Anders procedural safeguards are not
applicable, however, to an appellant who is represented by a retained counsel.”). Therefore, the
Court strikes the Anders brief previously filed on December 14, 2012. “[A]ny meritorious
ground for appeal [Mr. Wilson] intends to raise on appellant’s behalf [must] be presented to this
court in a brief complying with the requirements of Rule of Appellate Procedure 38.1.”
Matthews v. State, Nos. 07-10-00385-CR, 07-10-0386-CR, 2011 WL 1376908, at *2 n.2 (Tex.
App.—Amarillo Apr. 12, 2011, no pet.).
       Accordingly, we ORDER appellant’s brief to be filed within 20 days of the date of this
order. See TEX. R. APP. P. 38.6(d). Appellee’s brief will be due 30 days from the date
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b). Due to the previous delays in this appeal,
no further extensions of time to file either brief will be granted, absent extraordinary
circumstances.
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually      Acting for the Court

Date: December 17, 2013